UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7098


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

RITA MARSHAL O’NEIL,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-00203-TLW-7)


Submitted:   September 9, 2015         Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rita Marshal O’neil, Appellant Pro Se.  Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rita   Marshal    O’neil    appeals      the    district       court’s    order

granting her motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district   court.          United       States     v.    O’neil,    No.

4:10-cr-00203-TLW-7 (D.S.C.             June 16, 2014).          We dispense with

oral    argument    because      the    facts   and     legal    contentions      are

adequately     presented    in    the    materials      before    this    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2